Citation Nr: 1242228	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-30 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits for birth defects of the Veteran's child, to include spina bifida, claimed as due to the Veteran's herbicide exposure.


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel








INTRODUCTION

The Veteran upon whose service this claim is based served on active duty from February 1965 to February 1969, to include service in Vietnam from June 1966 to July 1967.  The Appellant in this matter is his biological son, for whom benefits are sought.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that the RO initially characterized the claim as entitlement to benefits for spina bifida.  However, in light of the Veteran and his mother's assertions concerning numerous other birth defects, the Board has re-characterized the issue as shown above.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009) (holding that a claimant's identification of the benefit sought does not require any technical precision).

FINDINGS OF FACT

1. The Appellant's biological father is a Vietnam veteran.

2. The evidence of record does not demonstrate that the Appellant has been diagnosed with spina bifida.

3. The Appellant's biological mother is not a Vietnam veteran.

CONCLUSION OF LAW

There is no legal entitlement to benefits for birth defects of the Veteran's child, to include spina bifida, claimed as due to the Veteran's herbicide exposure.  
38 U.S.C.A. §§ 1802, 1805, 1815 (West 2002); 38 C.F.R. §§ 3.814, 3.815 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In the present appeal, it is the law, and not the evidence, which is dispositive of the claim for benefits, and, accordingly, no further discussion regarding VA's duty to notify and assist is necessary.  See, e.g., Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In any event, it is clear that the Appellant has been fully apprised as to what is required for benefits, and the record on appeal is sufficiently complete to resolve the issue before the Board.

LAW AND ANALYSIS

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002).  

In a precedent opinion, VA's General Counsel held that 38 U.S.C.A. § 1802 applies to all forms of spina bifida other than spina bifida occulta and that for purposes of that chapter, the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.  VAOPGCPREC 5-99 (May 3, 1999).  The Board is bound by the precedent opinions of VA's General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 2002).
The law also provides for the payment of a monetary allowance for certain birth defects of an eligible child of a female Vietnam veteran.  38 U.S.C.A. § 1815; 38 C.F.R. § 3.815.   

The term "Vietnam veteran" means a person who performed active military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, to include service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).

After a thorough review of the evidence, the Board concludes the Appellant is not entitled to benefits for spina bifida or any other birth defect as the result of the Veteran's herbicide exposure.

The evidence of record demonstrates the Appellant's biological father served in the Republic of Vietnam from June 1966 to July 1967.  As such, in-service exposure to herbicides is presumed.

The evidence reflects that the Appellant was born in May 1970.  The Appellant and his mother assert that his medical conditions, which include hearing issues, carpal tunnel, back problems, undescended testes, and seizures, are the same as those suffered by his father during his lifetime.  They argue that those conditions were the result of his father's in-service exposure to Agent Orange, and therefore, the Appellant's current medical conditions are related to his father's exposure to Agent Orange.  

First, the Board notes that spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002).  Here, the evidence does not reflect that the Appellant has a diagnosis of spina bifida or was born with spina bifida.  A December 1998 private treatment record shows a medical history of a boxer's fracture to the right hand; convulsions since age 5; strained neck muscles; and a bad back.  Private treatment records from January 1999, October 2003, December 2007, and September 2008 demonstrate complaints of, treatment for, and diagnoses of low back pain.  Diagnostic imaging in September 2008 revealed L4-5 and L5-S1 disc spaces were mildly narrowed.  Small enthesophytes were seen on L4 and L5.  There were mild degenerative facet changes from L3-4 to L5-S1 level, but there was no spondylolisthesis or spondylolysis.  The sacroiliac joints were normal.  Other private treatment records show treatment for foot pain, ear infections, muscle spasms, and carpal tunnel.  None of the medical records submitted suggest or intimate in any way that the Appellant has any form or manifestation of spina bifida or that he was born with spina bifida.  Furthermore, the Appellant and his mother assert that the Veteran's claim centers upon the other birth defects as outlined above and not that of spina bifida.  Accordingly, the Board finds the Appellant is not entitled to benefits under 38 U.S.C.A. § 1805. 

Additionally, the Appellant's biological mother has no verified active military service, to include qualifying service in the Republic of Vietnam.  In fact, an August 2010 report of general information reflects that the Appellant's biological mother denied having active military service.  Because benefits for certain birth defects are only payable to an eligible child of a female Vietnam veteran, the Appellant is not legally entitled to benefits for any other birth defects.  38 U.S.C.A. § 1812; 38 C.F.R. § 3.815.

The Board acknowledges the Appellant and his mother's assertions that his current health conditions are the result of his father's exposure to Agent Orange during active duty in Vietnam.   However, the governing law and regulations are unambiguous and make no provision for granting the benefits sought where the child of a Vietnam veteran has not been diagnosed with spina bifida.  See Jones v. Principi, 16 Vet. App. 219 (2002); see also VAOPGCPREC 5-99.  Furthermore, the law only permits a grant of benefits for certain birth defects of a Veteran's child if the Veteran is a woman who served in Vietnam.  38 U.S.C.A. § 1815.   

The Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  Since the law is dispositive, the Board must deny the claim on the ground of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to benefits for birth defects of the Veteran's child, to include spina bifida, claimed as due to the Veteran's herbicide exposure is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


